MEMORANDUM *
Linda Umble brought suit against defendants Arrowhead Community Hospital and Medical Center and Baptist Hospital and Health Systems (collectively “Arrowhead”) under the Americans with Disabilities Act (“ADA”). The district court granted summary judgment to Arrowhead, and we affirm.
We hold that Arrowhead’s discharge of Umble did not violate the ADA.
*757Because Arrowhead was not aware that the complaints about Umble’s behavior were linked to her migraine condition, Arrowhead was under no duty to accommodate her disability.2 Barnett v. U.S. Air, 228 F.8d 1105, 1114 (9th Cir.2000) (en banc), cert. granted, — U.S. -, 121 S.Ct. 1600, 149 L.Ed.2d 467 (2001). Moreover, even if we were to find that the duty to accommodate was triggered, Umble caused the breakdown of the interactive process by refusing Arrowhead’s offer of a leave of absence and failing to request an alternative accommodation. Indeed, Umble maintained throughout the termination proceedings that her job performance was satisfactory and that she did not require leave or any other accommodation to return to work. Under the circumstances, Arrowhead’s decision to terminate Umble did not violate the ADA.
We also conclude that Umble has not adequately raised a separated failure-to-accommodate claim arising out of the January disciplinary meetings regarding her poor attendance record. Rather, her complaint is based on the events leading up to her termination in September 1996, and alleges that she was terminated because of her disability at that time. Similarly, while Umble’s opposition to summary judgment does recite the events in January as supportive of her claim that she was wrongfully terminated several months later, that opposition never asserts failure to accommodate in January as an independent ground of liability.
Accordingly, the district court’s grant of summary judgment to the defendants is hereby
AFFIRMED.

 This disposition is inappropriate for publication and may not be cited to or by the courts *757of this circuit except as may be provided by 9th Cir. R. 36-3.


. Because we find that no duty to accommodate arose, we do not reach Umble’s argument that the alleged absence of an ADA policy and failure to post notices in accordance with 42 U.S.C. § 12115 results in the defendants’ waiver of the right to assert that they reasonably accommodated the plaintiff.